PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Cozort, Hester v. Allstate Ins. Co., 126 N.C. App. 173, 178, 484 S.E.2d 457, 460 (1997), and upon the authority of N.C. Farm Bureau Mut. Ins. Co. v. Warren, 326 N.C. 444, 390 S.E.2d 138 (1990), and Whaley v. Great Am. Ins. Co., 259 N.C. 545, 131 S.E.2d 491 (1963), the decision of the Court of Appeals is reversed and the case remanded to that court for further remand to the trial court for entry of summary judgment for defendant Allstate.
REVERSED AND REMANDED.